DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification (i.e. 59 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-13-19 was filed and made of record. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner. However, the Chinese references, were not in English (though an English Abstract was provided). Therefore, these references were considered as far as they could be understood. In as much, the drawings of the two Chinese references do not indicate a concave radius of curvature for the image side lens surface of the third lens, for example.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizaka (U.S. Patent Pub. 2016/0154214 A1).

With respect to claim 1, Ishizaka discloses the claimed invention (as noted for example in Figure 1, Table 1 with data for Example 1 on page 5; also paragraph [0077] on page 5) of an optical imaging lens assembly comprising, sequentially along an 
The value for TTL, given in the data table on page 5 for Example 1, is 5.39. The value for “ih” provided in Ishizaka represents a maximum image height. As noted in U.S. Patent application to Hashimoto (US 2016/0124191 A1), which is related by the same 
Because the claimed invention’s variable “ImgH” is defined as “half of a diagonal length of an effective pixel area on the image plane,” than the variables “ih” and ImgH” are not equal. In order to convert the value of Ishizaka’s variable of “ih” to the claimed invention’s variable “ImgH,” the value ih has been approximated to the value of A, for a right triangle of about equal sides. This provides one side as A and another side as B, with the diagonal value as C, A2 + B2 = C2 , wherein A is at least approximately equal to B, so C about equal to 2(A2). When calculated C = ImgH = about 4.144; so TTL/ImgH = 5.39/4.144=1.3, which is less than or equal to 1.4.

With respect to claim 5, the optical imaging lens assembly according to claim 1, wherein a spacing distance T34 of the third lens (L3) and the fourth lens (L4) on the optical axis and a spacing distance T67 of the sixth lens (L6) and the seventh lens (L7) on the optical axis satisfy: T34/T67 ≤ 0.50. Ishizaka discloses the claimed invention, as noted above and according to the lens data provided in Table 1, for Example 1, on page 5, wherein T34=0.215 and T67=0.504, with T34/T67=0.426, which is less than or equal to 0.50.

With respect to claim 6, the optical imaging lens assembly according to claim 1, wherein a radius of curvature R13 of the object-side surface of the seventh lens (L7) and a radius of curvature R14 of the image-side surface of the seventh lens (L7) satisfy: 

With respect to claim 10, the optical imaging lens assembly according to claim 1, further comprising a diaphragm (ST; between L1 and L2), wherein a spacing distance SL from the diaphragm (ST) to the image plane (IM) of the optical imaging lens assembly on the optical axis (X) and the spacing distance TTL of the center of the object-side surface of the first lens to the image plane of the optical imaging lens assembly on the optical axis satisfy: 0.5 < SL/TTL <1. Ishizaka discloses the claimed invention, as noted above and according to the lens data provided in Table 1, for Example 1, on page 5, wherein SL is calculated to be about 4.715. So, SL/TTL= 4.715/5.39=0.875, which is greater than 0.5 and less than 1.

Allowable Subject Matter
Claims 11-20 appear to be allowed.

Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not show or fairly suggest the claimed invention of an optical system having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed elements and claimed limitations, wherein with respect to claim 11: including as recited in independent claim 11 (with claims 12-20 dependent on claim 11), wherein an optical imaging lens assembly comprising, sequentially along an optical axis from an object side to an image side: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens, wherein the first lens has a positive refractive power, an object-side surface of the first lens is a convex surface, and an image-side surface of the first lens is a concave surface; each of the second lens, the third lens, the fourth lens, and the fifth lens has a positive refractive power or a negative refractive power; an image-side surface of the third lens is a concave the sixth lens has a positive refractive power; the seventh lens has a negative refractive power, and both an object-side surface and an image-side surface of the seventh lens are concave surfaces; and a combined focal length f67 of the sixth lens and the seventh lens and a total effective focal length f of the optical imaging lens assembly satisfy: -2.5 <f67/f< -1, especially noting the conditional statement for the allowable subject matter; and with respect to claims 2-4 and 7-9, please also note the conditional statements for the apparent allowable subject matter.
Please note, especially with respect to claims 2, 3, 7 and independent claim 11 (with claims 12-20), the variables of the conditional statements were not available from 
With respect to claims 4, 8 and 9, Ishizaka teaches the structural limitations of these claims, but fail to meet the conditional statements of each of claim 4, 8 and 9.
Therefore, the claimed subject matter is considered to be allowable as being novel and nonobvious over the prior art, in light of the above explanation(s).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332.  The examiner can normally be reached on M-F: 10am-6pm (ET); subject to flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  








/EVELYN A LESTER/Primary Examiner
Art Unit 2872